Citation Nr: 1622786	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-38 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for service-connected post-operative residuals of a fracture and ankylosis of the right fourth finger (hereinafter, a right ring finger disability), currently at 20 percent.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to November 1990.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's previously established 20 percent evaluation for a service-connected right ring finger disability was continued therein.  He appealed this determination.  During the pendency of the appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.  The Veteran testified at a hearing before the undersigned at this RO in September 2012.  In August 2013, the Board remanded this matter for additional development.  

At this time, review of the claims file reveals that the Veteran changed his representative to the organization identified above in May 2014.  A March 2016 letter notified this organization that it could take action in this matter, to include submitting argument in a brief, within 30 days.  No response was received.  Further review of the claims file reveals that additional evidence relevant to this matter was submitted by the Veteran after the last adjudication via a January 2014 supplemental statement of the case.  Such evidence must be referred to the RO, as the agency of original jurisdiction, for initial review unless the right to such is waived by the Veteran or his representative or the benefit sought is allowed in full.  38 C.F.R. § 20.1304(c).  Neither circumstance exists here.  Referral nevertheless is not warranted, as the additional pertinent evidence is entirely duplicative of previous relevant evidence that has been reviewed initially by the RO.  


FINDING OF FACT

A rating higher than 20 percent cannot be assigned for the ring finger alone, and the Veteran's service-connected post-operative residuals of a fracture and ankylosis of the right fourth finger, which concerns his major extremity, does not result in limitation of motion of any of his other right fingers or interference with overall function of his right hand akin to ankylosis whether unfavorable or favorable involving the thumb, index finger, or long finger.
CONCLUSION OF LAW

The criteria for an increased rating greater than 20 percent, to include a separate rating, for the service-connected post-operative residuals of a fracture and ankylosis of the right fourth finger are not met.  38 U.S.C.A. §§ 110, 1155, 1159, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 3.951, 3.957, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.40, 4.45, 4.59, 4.63, 4.68, 4.69, 4.71a, Diagnostic Codes 5219, 5227, 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  General rather than specific notice of substantiation with respect to increased ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how ratings and effective dates are assigned finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A pre-decisional November 2008 letter set forth the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  Then, a July 2009 letter reiterated how ratings are assigned.  Both of the aforementioned letters finally set forth some of the criteria for establishing an increased rating specifically for a finger disability.  The requirement for such, as indicated above, was eliminated during the pendency of this appeal.  
VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

No VA treatment records have been obtained by VA, as none have been identified by the Veteran or his representative. Private treatment records have been submitted by the Veteran, including in response to a September 2013 letter sent in compliance with the Board's August 2013 remand. In November 2008 and December 2013, the Veteran had VA medical examinations. The latter included review of the claims file and interview of him. The former did not include such review, but his history was known through him being interviewed. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  A relevant assessment was performed at both. The examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Neither the Veteran nor his representative has alleged otherwise. The decision herein is fully informed due to these actions.  

Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development yet to be completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue(s) on appeal finally must be explained, and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the September 2012 hearing, the undersigned identified the sole issue comprising this matter as being on appeal.  The Veteran then was asked questions by his representative and the undersigned.  His answers to these questions included a discussion about his symptoms, their severity, and their effects on his activities of daily living and employment.  It thus readily could be inferred that such is the crux of an increased rating, though no specific explanation in this regard was provided.  The Veteran's answers to the questions asked of him also included a discussion of where he has been treated.  While the submission of any outstanding pertinent evidence was not suggested as a result, it is reiterated that some subsequently became available in light of the Board's remand.

II.  Increased Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

As a nurse, the Veteran's coworker S.M is not a lay person.  He and K.B., R.M., and A.C., his supervisors, are lay persons because there is no indication any has a medical background.  Their reports about his symptoms and their effects are competent because they are personally experienced or witnessed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Credibility is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested because an increased rating means potential monetary gain.  However, his demeanor at the hearing appeared genuine.  No bias is found regarding his supervisors.  Inconsistency, implausibility, and malingering also are not found.  All reports, in sum, are credible as well as competent.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional impairment, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected right ring finger disability has been rated pursuant to Diagnostic Code 5227-5219 thereunder.  The hyphen signifies that the rating assigned for a disability under one Diagnostic Code is based on another Diagnostic Code.  38 C.F.R. § 4.27.  In addition to Diagnostic Codes 5227 and 5219, all potentially applicable Diagnostic Codes will be considered.  The Diagnostic Code utilized indeed depends on case specifics.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible, as long as it is explained, for any disability that does not have a Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Caution is required, however.  38 U.S.C.A. §§  110, 1159; 38 C.F.R. §§ 3.951, 3.957; Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

With upper extremity musculoskeletal disabilities, the major extremity is the one predominantly used.  38 C.F.R. § 4.69.  All indications are that the Veteran is right handed.  Thus, his right upper extremity is the major extremity.  It follows that his service-connected right ring finger disability concerns his major extremity.  Diagnostic Code 5227 establishes a noncompensable (0 percent) rating for ankylosis, whether unfavorable or favorable, of the major extremity ring or little finger.  Per the note following this Diagnostic Code, consideration is to be given to whether rating as amputation is warranted and to whether additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Other Diagnostic Codes address ankylosis of the long finger (5226), the index finger (5225), and the thumb (5224).  
 
Diagnostic Code 5230 establishes a noncompensable rating for any limitation of motion of the major extremity ring or little finger.  Other Diagnostic Codes address limitation of motion of the index or long finger (5229), and the thumb (5228).  Unfavorable ankylosis of two digits of one hand is the subject of Diagnostic Code 5219.  When it is of the ring and long fingers, the ring and little fingers, or the long and little fingers of the major extremity, a 20 percent rating is assigned.  When it is of the index and long fingers, the index and ring fingers, or the index and little fingers of the major extremity, a 30 percent rating is assigned.  The maximum rating of 40 percent for the major extremity is reserved for when it is of the thumb and any finger.  Per the note following this Diagnostic Code, consideration is to be given to whether rating as amputation is warranted.

Other Diagnostic Codes address unfavorably ankylosis of three digits of one hand (5218), of four digits of one hand (5217), and of five digits of one hand (5216).  Still others address favorable ankylosis of two digits of one hand (5223), of three digits of one hand (5222), of four digits of one hand (5221), and of five digits of one hand (5220).  Diagnostic Code 5155 concerns amputation of the ring finger.  If such is without metacarpal resection, at the proximal interphalangeal (PIP) joint or proximal thereto, a 10 percent rating is merited for the major extremity.  The maximum 20 percent rating requires such with metacarpal resection (more than one half the bone lost) for the major extremity.  Other Diagnostic Codes address amputation of the other fingers (5152-5154, 5156).  Still others are for multiple finger amputations (5126-5151).  Finally, loss of use of the hand merits a 70 percent rating for the major extremity under Diagnostic Code 5125.  

For all fingers except the thumb, normal range of motion is from zero to 90 degrees of flexion in the metacarpophalangeal (MCP) joint, from zero to 100 degrees of flexion in the PIP joint, and from zero to 70 or 80 degrees of flexion in the distal interphalangeal (DIP) joint. Note (1) (preceding Diagnostic Code 5216). Rating is as amputation without metacarpal resection at the PIP joint or proximal thereto with ankylosis of both the MCP and PIP joints of a finger and either is in extension or full flexion or there is rotation or angulation of a bone. Rating is as unfavorable ankylosis even if each joint is in a favorable position if both the MCP and PIP joints of a finger are ankylosed. Rating is as unfavorable ankylosis if the MCP joint or the PIP joint of a finger is ankylosed and there is a gap of more than two inches between the fingertip(s) and the proximal transverse crease of the palm with the finger(s) flexed to the extent possible. Rating is as favorable ankylosis if the MCP or the PIP joint of a finger is ankylosis and this gap is two inches or less.  Note (3).  
The Board finds that an increased rating is not warranted for the Veteran's service-connected right ring finger disability based solely on this finger.  Private treatment records document some limitation of motion in the DIP joint and severe limitation of motion in the PIP joint.  Limitation of motion in the PIP joint also was found at the November 2008 VA medical examination.  Painful limitation of motion was found in the Veteran's ring finger initially and upon repetition at the December 2013 VA medical examination.  The joint(s) impacted was/were not identified.  Regardless of how many joints have limitation of motion and how severely their motion is limited, a noncompensable rating is warranted under Diagnostic Code 5230.  An increased rating above noncompensable for functional loss (pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca), whether due to pain, weakness, or otherwise, is not permissible.  Sowers v. McDonald, 27 Vet. App. 472 (2016); Johnston v. Brown, 10 Vet. App. 80 (1997).  

In the private treatment records, there is no mention of ankylosis with respect to the Veteran's right ring finger.  Yet, the PIP joint of this finger was found to have fibrous as opposed to bony ankylosis at five degrees flexion at the November 2008 VA medical examination.  At the December 2013 examination, a fibrous ankylosis fixed at 30 degrees flexion was found in the PIP joint (no motion in this joint).  A gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, further was found.  There was no finding, however, of a gap of more than two inches.  Rating accordingly is as favorable ankylosis.  A noncompensable rating is warranted for such, as well as for even worse unfavorable ankylosis, under Diagnostic Code 5227.  In sum, rating just the Veteran's limitation of motion or ankylosis of the right ring finger would not result in an increased rating over the currently assigned 20 percent rating.

Given the characterizations of the Veteran's right ring finger as severely impaired in private treatment records and at the December 2013 examination, rating as amputation is warranted per the note following Diagnostic Code 5227.  Yet, the maximum rating for amputation of the ring finger under Diagnostic Code 5155, 20 percent, is equal to the currently assigned rating.  An increased rating over the currently assigned 20 percent rating further is prohibited by the amputation rule.  This rule specifies that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  There is no combined rating, as only one service-connected is involved here.  However, the amputation rule nevertheless stands.  The maximum rating the Veteran can receive solely for his right ring finger is limited to the rating he would receive if it were amputated.  His current 20 percent rating is the rating he would receive if this finger were amputated.

Next, the Board finds that an increased or separate rating is not warranted for the impact the Veteran's service-connected right ring finger disability has on his other right fingers and his right hand. Limitation of motion of these fingers and interference with the overall function of his right hand specifically has been considered as required by the note following Diagnostic Code 5227. Private treatment records do not address limitation of motion in his right fingers other than his ring finger, but they reflect that this finger impacts his ability to grip and shake hands and render him unable to make a fist. At the November 2008 VA medical examination, his right fingers other than his ring finger were found to be normal to include in terms of range of motion. His right hand was found to be normal, other than his inability to make a fist due to his ring finger. At the December 2013 VA examination, this was the only finger found to have limitation of motion. A direct impact on his other right fingers or his right hand was not found. Yet, an indirect impact only, in that it gets in the way, was found.  

While the aforementioned current evidence presents a consistent picture, it conflicts with previous evidence. Mention was made to this conflict at the November 2008 examination. Documentation of "loss of motion of two fingers" was acknowledged. Such documentation may have been a July 2004 VA medical examination, which included a finding that there was limitation of motion of other fingers. One basis for this finding was the Veteran's abnormal handshake. He was able to shake with only his thumb, index, and long fingers because the ankylosis of the ring finger. Another basis was his inability to flex all his fingers down at once, a requirement for grip strength, for the same reason. Notwithstanding this, the November 2008 examination proceeded to reiterate that there was limitation of motion only in his right ring finger. The same finding was made at the December 2013 examination and precludes a separate rating under Diagnostic Codes 5228-5230.  
A January 2005 rating decision increased the Veteran's then noncompensable rating for his service-connected right ring finger disability to 20 percent on the basis of the July 2004 examination findings.  Specifically, reasonable doubt was resolved in his favor to conclude that his right ring finger disability impacted his ability to grip with this finger as well as with his right little finger.  Rating each finger separately, whether for ankylosis under Diagnostic Code 5227 or limitation of motion under Diagnostic Code 5230, would result in two noncompensable ratings.  A 20 percent rating thus was assigned pursuant to Diagnostic Code 5219 for interference with the overall function of the right hand.  How it was determined that this was akin to unfavorable, as opposed to favorable, ankylosis is unknown.  In any event, an increased rating is not warranted for either.  There is no indication that the Veteran's right thumb, index finger, or long finger is impacted, which is required for an increased rating over than 20 percent under Diagnostic Codes 5216-5223.  

From this, it follows that there is no indication of loss of use of the Veteran's right hand.  Such loss exists when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  Note (f) (following Diagnostic Code 5151); 38 C.F.R. § 4.63 (essentially same definition, but for special monthly compensation).  It is undisputed that the Veteran can still grip and shake hands, albeit not as well as normal.  There further is no indication that he is completely unable to manipulate objects with his right hand.  In conclusion, the Board has considered reasonable doubt.  There is no such doubt to resolve in his favor, however, as the determination that an increased rating is not warranted for his service-connected right ring finger disability is based on the preponderance of the evidence.  Consideration finally has been given to a staged rating.  No stage is warranted because the aforementioned finding applies to the entire period on appeal.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each such disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple such disabilities, if raised by the Veteran, his representative, or the evidence.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Neither the Veteran nor his representative has argued that his service-connected right ring finger disability alone is unusual or exceptional.  The Board finds, based on the evidence, that it is not unusual or exceptional.  The symptoms attributable to it indeed are reasonably contemplated by the schedular rating criteria set forth above.  The rating assigned based on them has taken into account the limitation of motion and ankylosis in his right ring finger.  This includes factoring in a wide variety of ways in which functional impairment may be manifested, such as due to his pain, stiffness, swelling, and weakness. To the extent any of the Veteran's symptoms are not set forth in the criteria, this does not automatically render them inadequate.   The rating assigned based on them indeed has taken into account the effect of his right ring finger symptoms.

Specifically, the assigned rating has factored in the resulting limitation of motion of his other fingers as well as the function of his entire hand.  This includes his inability to shake hands normally, to make a fist, and to grip objects firmly.  It also includes his inability or difficulty with respect to playing certain sports, working on cars, doing housework, or engaging in other activities requiring extensive use of his right fingers and/or right hand.  Though not specifically set forth in the schedular rating criteria, all of the aforementioned is addressed by them in that it conveys limited mobility and functional use.  There is no indication, in sum, that the Veteran's symptoms and their effects are anything but typical of one with a severe right ring finger disability.  Further, there is no indication that the treatments he utilizes, namely pain medication and avoidance of use of this finger as well as his right hand, are anything but typical.  
The Veteran is service-connected for two right knee disabilities and two left knee disabilities in addition to his service-connected right ring finger disability.  Neither he nor his representative has identified any symptoms resulting from the combined effects of his right ring finger disability and of one or more of his knee disabilities that are not reasonably contemplated by the schedular rating criteria.  There is no indication from the evidence of any such symptoms either.  Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted on an individual or combined basis because the schedular rating criteria are adequate.  Even if they were inadequate, referral still would not be warranted because the related factors do not exist.  There is no indication that he ever, much less frequently, has been hospitalized as a result of his right ring finger disability whether individually or in combined with one or more of his knee disabilities.  

Regarding marked interference with employment, the Veteran, S.M., K.B., R.M., and A.C. report that he is a middle school teacher.  No discussion was made in these reports of him having to take time off work as a result of his right ring finger disability or this disability in combination with one or more of his knee disabilities.  The opposite rarely rather is strongly suggested, as the Veteran notes that he does not see the doctor much given the expense, his refusal to undergo surgery, and the limited treatment options otherwise.  The aforementioned reports concern his difficulty engaging in work skills such as typing, writing, distributing classroom materials, using a computer, and separating fighting students.  Yet, no discussion was made of his performance being unsatisfactory as a result.  Per a work accident report, he did assist in breaking up one fight albeit sustaining an injury to his right finger (middle finger per private treatment records but index finger per the Veteran) in doing so.  The aforementioned reports finally concern his inability to earn extra income coaching sports due to his disabilities.  This conveys marked interference, but only with overtime and not regular employment.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved is a component of the matter if raised by the Veteran, his representative, or the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has argued that he is unable to get or keep a job because of his service-connected right ring finger disability.  That the evidence shows that he is a teacher indeed is reiterated.  However, the Veteran has reported his belief that his service-connected right ring finger disability will prevent him from doing many jobs if he ever wants to change careers.  Determinations cannot be made based on the future because what it holds is unknown.  The Veteran may file an appropriate claim if his belief materializes.  Consideration of a TDIU, in sum, is not warranted at this time.  


ORDER

An increased rating greater than 20 percent for the service-connected post-operative residuals of a fracture and ankylosis of the right fourth finger is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


